            Case 8:19-bk-09306-CPM      Doc 20    Filed 12/27/19    Page 1 of 2



                                    ORDERED.


     Dated: December 26, 2019




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                www.flmb.uscourts.gov

 IN RE:                                                    CASE NO.: 8:19-bk-09306-CPM
                                                                            CHAPTER 7
 David Paul Grasso
 aka David Grasso
 aka David P Grasso,
       Debtor.
 _________________________________/

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration for a hearing on December 17, 2019 at 9:30 AM on
Nationstar Mortgage LLC d/b/a Mr. Cooper’s (“Secured Creditor”) Motion for Relief from Stay
(Docket No. 8) and Trustee's Response (Docket No. 12). For the reasons stated orally on the
record. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
           Case 8:19-bk-09306-CPM          Doc 20       Filed 12/27/19   Page 2 of 2



   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured Creditor’s
       interest in the following property located at 14622 Bournemouth Road, Tampa, Florida
       33626, in Hillsborough County, Florida, and legally described as:
       Lot 2, Block 13, Highland Park Phase 1, as per plat thereof, recorded in Plat Book
       96, Page 54, of the Public Records of Hillsborough County, Florida.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is GRANTED.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
   7. This Court makes no determination that the Debtor has defaulted on the underlying
       obligation.
   8. Secured Creditor shall not coordinate turnover of the property with the Debtor while the
       property remains property of the estate.
                                                  ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
that do not receive electronic service via CM/ECF and file a proof of service within 3 days of
entry of the order.




                                                   2
